Citation Nr: 0813462	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-09 162	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a program of Chapter 31, Independent Living 
Services.



REPRESENTATION

The veteran represented by:  Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1967 to August 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 decision of the Department of Veterans 
Affairs (VA) Vocational Rehabilitation and Employment 
Division (VR&E) in Portland, Oregon, which denied the 
veteran's request for assistance pursuant to Chapter 31, 
Independent Living Services.  


FINDINGS OF FACT

1.  Achievement of a vocational goal for the veteran is not 
currently reasonably feasible.

2.  Financial assistance to remodel the veteran's bathroom or 
to purchase a laptop, video game player, scanner, photo 
printer, APC back-up power system, digital camera, digital 
camcorder, software for photo-editing, blank CDs, photo 
paper, tutoring, an air purifier, or an old car for riding in 
parades, is not necessary to improve the veteran's 
independence in daily living.


CONCLUSION OF LAW

The criteria for entitlement to a program of Independent 
Living Services, pursuant to Chapter 31, have not been met.  
38 U.S.C.A. §§ 3104, 3109, 3120 (West 2002); 38 C.F.R. §§ 
21.76(a)(2), 21.160, 21.162 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In Barger, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA, 
with its expanded duties, is not applicable to certain cases, 
pointing out that the statute at issue in such cases (Chapter 
53) was not found in Title 38, United States Code, Chapter 51 
(i.e. the laws changed by VCAA).  Barger v. Principi, 16 Vet. 
App. 132 (2002).  As the statute at issue in this matter is 
not found in Chapter 51, rather, it is found in Chapter 31, 
the VCAA is inapplicable. 


Governing Statutes and Regulations

The pertinent statutory authority, found at 38 U.S.C.A. § 
3120, provides that the Secretary may conduct programs of 
independent living services for severely handicapped persons.  
38 U.S.C.A. § 3120(a).  The Secretary may also provide a 
program of independent living services and assistance under 
this section only to a veteran who has a serious employment 
handicap resulting in substantial part from a service-
connected disability, and it has been determined that the 
achievement of a vocational goal is not currently feasible.  
38 U.S.C.A. § 3120(b).  
 
The purpose of independent living services is to assist 
eligible veterans whose ability to function independently in 
family, community, or employment, is so limited by the 
severity of disability (service- and nonservice-connected) 
that vocational or rehabilitation services need to be 
appreciably more extensive than for less disabled veterans.  
38 C.F.R. § 21.160(a).  

The term independence in daily living means the ability of a 
veteran, without the services of others or with a reduced 
level of the services of others to live and function within 
the veteran's family or community.  38 C.F.R. § 21.160(b).  

Independent living services may be furnished:  (1) as part of 
a program to achieve rehabilitation to the point of 
employability; (2) as part of an extended evaluation to 
determine the current reasonable feasibility of achieving a 
vocational goal; (3) incidental to a program of employment 
services; or (4) as a program of rehabilitation services for 
eligible veterans for whom achievement of a vocational goal 
is not currently reasonably feasible.  This program of 
rehabilitation services may be furnished to help the veteran:  
(i) function more independently in the family and community 
without the assistance of others or a reduced level of the 
assistance of others; (ii) become reasonably feasible for a 
vocational rehabilitation program; or (iii) become reasonably 
feasible for extended evaluation.  38 C.F.R. § 21.160(c).  
 
The services which may be authorized as part of an individual 
independent living program (IILP) include:  (1) any 
appropriate service which may be authorized for a vocational 
rehabilitation program as that term is defined in Section 
21.35(i) except for a course of education or training as 
described in Section 21.120; and (2) independent living 
services offered by approved independent living centers and 
programs which are determined to be necessary to carry out 
the veteran's plan including:  (i) evaluation of independent 
living potential; (ii) training in independent skills; (iii) 
attendant care; (iv) health maintenance programs; and (v) 
identifying appropriate housing accommodations.  38 C.F.R. § 
21.160(d) 
 
A program of independent living services and assistance is 
approved when:  (1) VA determines that achievement of a 
vocational goal is not currently reasonably feasible; (2) VA 
determines that the veteran's independence in daily living 
can be improved, and the gains made can reasonably be 
expected to continue following completion of the program; (3) 
all steps required by Sections 21.90 and 21.92 of this part 
for the development and preparation of an IILP have been 
completed; and (4) the VR&E Officer concurs in the IILP.  38 
C.F.R. § 21.162(a).  

Legal Analysis

The veteran is service-connected for post-traumatic stress 
disorder (PTSD) with secondary major depressive disorder at 
70 percent, tinnitus at 10 percent, paralysis of the ulnar 
nerve at 10 percent, hypertension at 10 percent, a perforated 
eardrum at 0 percent, and bilateral hearing loss at 0 
percent.  He receives a total disability rating based on 
individual unemployability (TDIU).  He also has a history of 
nonservice-connected congestive heart failure, asthma, 
obesity, and joint pains.   

In September 2002, the veteran applied for assistance from 
the Independent Living Services program.  He said he 
struggled daily with PTSD symptoms, especially social 
isolation.  He requested various items to help him "reach 
some sort of satisfaction in [his] life."  These items 
included a laptop computer, a video game player (X-box or 
Playstation), a flatbed scanner, a photo printer, an APC 
back-up power system, a digital camera, a digital camcorder, 
software for photo editing, blank CDs and paper, and tutoring 
to help him learn to use the equipment.  He noted that he was 
unable to work and not interested in learning any employment 
skills.  He said he enjoyed driving to the beach and said he 
would like to be able to take photographs.  

In January 2003, Dr. Garwood, Ph.D., conducted an initial 
assessment of the veteran's interests, aptitudes and 
abilities.  The doctor indicated that the veteran had a 
serious employment handicap and that achievement of a 
vocational goal was not currently feasible.  

It was reported that the veteran was engaged in "meaningful 
life activities" such as repairing his home and supporting 
his adult children who had temporarily moved home, and 
participating in weekly group therapy and Pointman Ministry.

The veteran reported that his bathroom needed repairs because 
it was too small for his needs, and that he had little to 
occupy his time.  He said he had no hobbies.  He proposed to 
obtain an old car for $8,000 to $10,000 to ride in parades, 
purchase a laptop, a digital camera, and related to equipment 
so he could take beach pictures.   The doctor said that the 
veteran and his wife reported having at least $2,000 per 
month in discretionary income.  

In May 2003, a vocational rehabilitation counselor contracted 
by VA, met with the veteran to conduct an independent living 
evaluation.  The veteran reported that he received counseling 
once or twice a month for PTSD and attended a weekly PTSD 
group.  He said he had made great strides regarding his 
psychological condition.  He said he also saw a nutritionist 
once every three months, but had difficulty losing weight and 
was feeling frustrated and depressed about the situation.  
The counselor indicated that the only unmet need concerned 
the veteran's obesity.  The veteran was six feet tall and 
weighed 389 pounds.  

The counselor suggested that the multiple care providers 
should develop an overall plan to address the veteran's 
obesity.  The counselor suggested the plan include a 
structured exercise program, and lessons for the veteran's 
wife in preparing and buying food.  The counselor also noted 
that the veteran was impaired in the areas of meaningful 
activities, hobbies, and interests, but that his overall 
health, particularly his obesity, was a much more pressing 
concern.  According to the counselor, treating the veteran's 
obesity would likely place him in a better frame of mind and 
physical condition to pursue hobbies and interests.  

In October 2003, a vocational rehabilitation panel met to 
discuss the veteran's case.  The panel included a vocational 
specialist; Dr. Garwood, a licensed psychologist; and a 
licensed psychiatrist.  The panel noted that the veteran 
consistently complained of boredom and requested numerous 
items to develop his hobbies and interests.  

The panel noted that the veteran had $2,000 per month in 
discretionary income and suggested that he could spend that 
money engaging in the kinds of activities he was requesting, 
but that he chose not to do so.  The panel opined that he 
needed to first develop the capacity to involve himself in 
interesting activities, and that this need would not be 
fulfilled by simply giving him those resources.

With regard to the veteran's obesity problem, the panel 
stated that binge eating was not a symptom of PTSD, but 
rather an unresolved characterological issue.  The panel 
stated that the veteran needed to find healthy ways of coping 
with his inner emptiness.  It was recommended that he receive 
this type of psychotherapy from the VA's Community Outpatient 
Clinic.  The panel did not find any other unmet needs, or 
other dependencies that could be reduced.  Therefore, no 
further services were recommended.  

In the March 2003 notice of disagreement (NOD), the veteran 
said that he wanted his bathroom remodeled because he could 
not get in and out of the bath and that he wanted an air 
purifier for asthma.  

In February 2004, Dr. Garwood determined that vocational 
rehabilitation was infeasible and that the veteran was not in 
need of the independent living services program.  The VRE 
officer concurred.

In an April 2004 memorandum, Dr. Garwood stated that the 
veteran's case was reviewed and that long-term, twice weekly 
intense psychotherapy, was recommended to help the veteran 
resolve characterological issues.  An inquiry had been made 
to determine whether those services could be provided by a 
mental health provider at a VA Medical Center (VAMC).  It was 
noted that if the mental health provider could not provide 
him with those level of services, there was nothing more that 
could be done.  

The claims file includes a copy of an email that was sent 
from Dr. Garwood to a nurse practitioner at the VAMC.  The 
nurse practitioner stated that she could not meet the 
veteran's counseling needs. She forwarded the email to a 
clinical social worker, who said he could see the veteran 
once every 5 to 6 weeks, but not more frequently because his 
schedule was full.  The social worker suggested the veteran 
might benefit from joining a weekly PTSD group, if 
appropriate.  Dr. Garwood responded that the veteran was more 
in need of character-changing psychotherapy than therapy for 
PTSD.  

VA outpatient treatment records dated in 2003 and 2004 show 
that the veteran received counseling regarding his diet.

The record shows the veteran has a serious employment 
handicap and that the achievement of a vocational goal is not 
currently reasonably feasible with a vocational 
rehabilitation program.  Therefore, he meets the basic 
eligibility criteria to participate in the independent living 
services program.  As such, he has requested various 
equipment (laptop, digital camera, video games, etc.), an old 
car to ride in parades, tutoring, assistance in remodeling 
his bathroom, and an air purifier.  The vocational 
rehabilitation panel, however, determined that these things 
were not necessary to assist him with functioning more 
independently in his family or community.  The only 
recommendation made by the panel was that he receive 
additional therapy to help him with problems related to 
obesity.  

The veteran, however, has not requested additional 
psychotherapy and does not agree with the conclusion made by 
the panel.  He has contended that he has needs related to 
PTSD, for which he is receiving treatment, and has 
essentially rejected the finding that he has needs related to 
obesity.  

In January 2004, Dr. Garwood acknowledged that PTSD caused 
the veteran difficulty in concentration, memory, 
understanding, and adaptation to changes; difficulty 
following instructions, working with other, and working 
around others.  The issue, however, is whether PTSD causes 
disability, but whether independent living services are 
needed to render the veteran more independent.

The veteran wants VA to pay for equipment, an old car, the 
remodeling of his bathroom, and an air purifier, but the 
medical and counseling experts have all found that such 
financing is not necessary to assist him in functioning more 
independently in his family or community.  He has been 
recommended for services for obesity, but has rejected 
services beyond those already being provided through his VA 
health care.  He has been found infeasible for vocational 
rehabilitation, and there is no expert opinion or contention 
that such financing would help him become reasonably feasible 
for a vocational rehabilitation program or for an extended 
evaluation.

The preponderance of the evidence is against the veteran's 
claim-meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to Chapter 31, Independent Living Services, is 
denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


